The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        June 26, 2014

                                     No. 04-13-00553-CR

                                    Gilbert VILLAREAL,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5696
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

        The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to July 28, 2014.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court